     Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 1 of 103 Page ID
                                      #:1318


1    HORTON, OBERRECHT, KIRKPATRICK & MARTHA
     Cheryl A. Kirkpatrick, Esq. (SBN 149906)
2    Peter C.L. Chen, Esq. (SBN 246720)
     3 Park Plaza, Suite 350
3    Irvine, CA 92614
     PH: (949) 251-5100
4    FX: (949) 251-5104
     Email: ckirkpatrick@hortonfirm.com / pchen@hortonfirm.com
5

6    Attorneys for Defendant Corona Seeds, Inc.
7

8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10

11     Agricola Cuyuma SA;                          CASE NO. 2:17-cv-8220 DMG (SKx)
       Corporacion Agricola Vinasol SAC;
12                                                  CORONA SEEDS, INC.’S REQUEST
                          Plaintiffs,               FOR JUDICIAL NOTICE
13     v.
                                                    [Filed Concurrently with Notice of
14     Corona Seeds, Inc.;                          Motion and Motion for Summary
                                                    Judgment, or Alternatively, Partial
15                        Defendant.                Summary Judgment; Separate
                                                    Statement of Uncontroverted Facts and
16                                                  Conclusions of Law; Declaration of
                                                    Peter C.L. Chen; Declaration of Steve
17                                                  Koike; [Proposed] Order]
18                                                  District Judge: Hon. Dolly M. Gee
19                                                  Date: December 20, 2019
                                                    Time: 3:00 p.m. th
20                                                  Courtroom: 8C, 8 Floor
21
                                                    Complaint Served: December 21, 2017
22                                                  Current Trial Date: February 11, 2020
23                                                  Judge: Hon. Dolly M. Gee
                                                    Magistrate: Hon. Steve Kim
24

25

26
            Defendant CORONA SEEDS, INC. (hereinafter referred to as “CORONA”), by
27
     and through its attorney, hereby requests the Court to take judicial notice pursuant to
28
     Federal Rule of Evidence 201(b)(1) and (2), 1of the following facts:
                        CORONA SEEDS, INC.’S REQUEST FOR JUDICIAL NOTICE
     Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 2 of 103 Page ID
                                      #:1319


1
           1.    Green Pea Harvest in the Sur Chico Valleys (Canete, Chincha and Ica),
2
                 published by Ministry of Agriculture INIA National Institute of Agrarian
3
                 Research, attached as Exhibit “A” to this Request;
4
           2.    Integrated Management of Radicular Rotting of Peas (Pisum sativum) in the
5
                 Central Valley of Peru, published by Ministry of Agriculture INIA National
6
                 Institute of Agrarian Research, attached as Exhibit “B” to this Request;
7
           3.    International Certified Crop Adviser Exam, The American Society of
8
                 Agronomy, attached as Exhibit “C” to this Request;
9

10
     DATED: November 15, 2019             HORTON, OBERRECHT, KIRKPATRICK &
11                                        MARTHA
12

13
                                          By:_____________________________________
14                                             Cheryl A. Kirkpatrick
15
                                               Peter C.L. Chen
                                               Attorneys for Corona Seeds, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                       CORONA SEEDS, INC.’S REQUEST FOR JUDICIAL NOTICE
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 3 of 103 Page ID
                                 #:1320




                   Exhibit “A”
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 4 of 103 Page ID
                                 #:1321


                         MINISTRY OF AGRICULTURE

                                    INIA

                 NATIONAL INSTITUTE OF AGRARIAN RESEARCH


                 GREEN PEA HARVEST IN THE
                    SUR CHICO VALLEYS
                 (CANETE, CHINCHA AND ICA)




                               [PHOTOGRAPH]




                                 LIMA-PERU
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 5 of 103 Page ID
                                 #:1322




                            LATEST PUBLICATIONS FROM INIA
                        AVAILABLE TO THE INTERESTED PARTIES

                                         BROCHURES

   ●   Micropropagation of the heartless artichoke

   ●   Garlic harvest in the Central Coast

   ●   Aromatic and medicinal herbs harvest

   ●   Peruvian purple corn

   ●   Breeding of guinea pigs

   ●   Strawberry harvest

   ●   Breeding of rabbits

   ●   Artisanal transformation of the llama fiber

   ●   Dyeing of the llama fiber by way of natural dyes

   ●   Peanut harvesting in the Peruvian Coast

   ●   Conservation of pastures and fodder in High Plateau

   ●   Management of “maca” harvest: Root production

   ●   Management of “maca” harvest: Production of Botanical Seed
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 6 of 103 Page ID
                                 #:1323




                                          MANUALS

   ●   Harvest of Heartless Artichoke

   ●   Quinoa Harvest

   ●   Potato harvest in the Cajamarca Region

   ●   Guinea Pig breeding

   ●   Hydroponic Garden guide

   ●   Management of Agrostological Garden and conservation of Germplasm in fodder crops

   ●   Internal Quality Control of the Potato seed

   ●   Handling of Bean disease and Fava beans in the Peruvian Mountain Range

   ●   Technology for the production of the Fodder Seed in the Peruvian Andes.

   ●   Conservation and Preservation of the Camelid Skins

   ●   Harvest of Camu Camu (Myrciaria dubia H.B.K.) in the Loreto Region

   ●   In vitro Propagation and Conservation of Cat Claw Uncaria Spp.
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 7 of 103 Page ID
                                 #:1324




                   NATIONAL INSTITUTE OF AGRARIAN RESEARCH

                    HEADQUARTERS OF AGRARIAN RESEARCH

                          GREEN PEA HARVEST IN THE
                             SUR CHICO VALLEYS
                          (CANETE, CHINCHA AND ICA)




Series                                                    Lima-Peru
Brochure R.I.N 8                                          November, 2001
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 8 of 103 Page ID
                                 #:1325




                                         INTRODUCTION


T​he Pea has been well accepted in the family for not only its taste but also its nutritional value,

it is rich in proteins and vitamins. This makes it desired and used in the nutrition of many places,

especially the green pea. In addition, it is a short vegetative state crop.



In this publication, the INIA offers advice on how to manage this crop. This is based on the

experiences obtained from 1998 to date by technicians in the Estacion Experimental

Agropecuaria de Chincha (INIA).



If the agriculturists take into account the recommendations being offered, they can benefit from

good yield with the pea. This way, the can improve their earnings and bring wellbeing to their

families.
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 9 of 103 Page ID
                                 #:1326


                                 PREPARATION OF THE FIELD



In order to obtain an even germination and the density required by plants, the pea seed needs a

good preparation of the field.



In general, it is not recommended to do a lot of labor to the soil, only the necessary to obtain a

very well loosening of the soil, aeration and good depth.



Do a dry plowing, in order to turn and loosen the soil. Then rake to eliminate stems and roots

that have not been included to the soil because of its size.



If your field has not been properly leveled, it would be convenient to use leveling shovel so that

you can do a standard plowing irrigation and without ponding of water.



Then plow through for the irrigation of the plowing, which duration should be from 6 to 8 hours.

This depends on the type of soil, loose or tight.



Afterwards, when the field is <<ready>> to be turned for the soil. Use harrowing device to

make the soil real loose, always using a leveling bar to make the surface uniform and so that

the water does not collect when irrigating. Right after, make sure that the soil continues to be

<<ready>> and make the furrows according to with the distancing placement required.

The pea needs soil of medium to fertile consistency, with a good draining system.

___________________________________________________________________________

4                                             Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 10 of 103 Page ID
                                  #:1327


                                           [DRAWING]




                                       SOWING SEASON



 The best season for sowing in the area is from May to June. There has been no adaptation

 studies in Spring sowing season (September-October). For that reason, it is recommended to

 sow in the favorable season in order to not decrease yield.



                                        SEED QUANTITY



 Use 40 to 60 Kilograms of pea seeds per hectare (10,000 square meters), depending on the

 variety that you will use.




 ___________________________________________________________________________

 5                                           Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 11 of 103 Page ID
                                  #:1328


                                   RECOMMENDED VARIETIES



 BLUE( AZUL)

 Widespread variety in the Sur Chico Valleys, its vegetative period for sowing crop is of 140

 days. The length of main stem measures 1,30 to 1,40 meters and trellis is up to 2 meters.



 The length of the green pod could reach 10 to 12 centimeters. It has good appearance since it

 has large grains. It could be harvested in green at 115 days after the sowing period. It is well

 accepted in the market.



 ALDERMAN

 Another variety widespread en this area, its period from sowing to harvest is of 110 to 120 days.

 The length of the main stem is 1,20 to 1,30 meters. Its trellis in green measure 10 to 12

 centimeters. It could be harvested in green 100 days after its sowing period. It is a variety of pea

 that is well accepted in the market.



 MAESTRO

 Early crop variety, shrublike appearance, its vegetative cycle is of 95 days. It could be harvested

 in green pods 65 days after being sown. The length of the pod varies from 8 to 10 centimeters.

 Its grains are medium size and the length of stem is of 30 centimeters.



 ___________________________________________________________________________

 6                                             Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 12 of 103 Page ID
                                  #:1329


 Using greater plant density per hectare (10,000 square meters), it could have same yield as

 traditional varieties in less time. Furthermore, this variety is good in the rotation with the cotton

 harvest.



 CRIOLLA CELESTE (Celestial Creole)

 Light green colored variety in dry grain, it has a high yield potential. Green pod is well accepted

 in the market, since it could measure 10 centimeters in length. Its vegetative state is of 125 to

 135 days. The length of main stem is of 1,30 to 1,40 meters. The harvest in green is done 11o

 to 115 days after sowing period.



                                           SEED QUALITY



 A good quality seed contributes to obtaining a good plant population, well developed and

 vigorous. This is due to the high germination percentage being guaranteed. This is why you use

 good quality seeds from the improved varieties from the area.



 So that you do not have doubt about the quality of your seed, do a germination test. For this,

 sow in a line 100 seeds in a tray with moist sand. Then, watch for humidity and see how many

 seeds germinate. Count them and the number you get is the germination percentage.




 ___________________________________________________________________________

 7                                              Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 13 of 103 Page ID
                                  #:1330


                                         DISINFECTION

 It consists of protecting the seed from insect and fungus attach, which attack them as soon as

 they are placed on the ground.



 Disinfect your seeds with: Rhizolex or Vitavax (fungicide) with 3 grams per seed kilogram. Use

 this mixture just before the sowing.




                                            [IMAGE]




 ____________________________________________________________________________

 8                                           Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 14 of 103 Page ID
                                  #:1331


                                        SOWING SYSTEM



 Sow in simple furrows for the variety of growth imbedded, like Alderman or Azul(blue). For the

 shrublike varieties, like Maestro, use twin furrows and simple forrows, at 60 centimeters

 between furrows.

 Distancing between simple furrows (for imbedded varieties).

 Between furrows: 90 centimeters

 Between holes: 20 centimeters. Use 3 seeds per hole. Use spade for this labor.

 Distancing in twin furrows:

 Between rows in pairs         8 meters

 Between furrows               1,20 meters

 Between rows                  40 centimeters

 Between holes                 15 centimeters

 Use 3 seeds per hole




 ____________________________________________________________________________

 9                                            Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 15 of 103 Page ID
                                  #:1332


                                           FERTILIZATION



 Fertilization is a technique whose purpose is to increase the capacity of the soil to provide the

 nutrients to the plants. This capacity depends on the characteristics of the soil, climate and type

 of crop. The deeper and easier to explore the soil is, the more the roots will have the capacity

 for nutrients.



 It is best to have an analysis of the soils, in order to determine the need for fertilizers according

 the the needs of the crop.



 Phosphorus is indispensable in the soil because it stimulates the nodulation process and setting

 of nitrogen. In general, it is the most important thing to obtain a good yield. Apply the nitrogen in

 small doses and at the time of sowing. This allows for a quick and vigorous setting of the plants

 and benefits the growing of the roots.

 Potassium is found in great quantities in the soil, but it is necessary to know its availability and

 assimilation. This will be known by soil analysis. It is important to guarantee acceptance of the

 seed, which is related to the quality.



 It should be a permanent practice to incorporate the soil to the organic matter.



 Fertilize at the time of sowing or when the emergence of the plantlet. It should not be after 15

 days from


 ____________________________________________________________________________

 10                                             Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 16 of 103 Page ID
                                  #:1333


 The sowing, so that the setting of the crop is earlier and more efficient.



 Use formula 40-60-0 or also 60-80-20 of nitrogen, phosphorus and potassium, for an hectare

 (10,000 square meters) of the crop.




                                              [IMAGE]




 Fertilize by burying it deep enough to take advantage of the soil’s humidity. It could go on the

 side of the seeds and between sowings.




 ____________________________________________________________________________

 11                                            Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 17 of 103 Page ID
                                  #:1334




                                                RISKS



 The pea crop needs a lot of water in the pod formation process.

 The frequency of risks depends on the season of furrow and the type of soil. The frequency of

 irrigation is greater in sandy soil.



 Do the first irrigation 20 to 25 days after furrowing to allow a good vegetative development.

 Then irrigate before and after the blooming and for the filling of the pods. Avoid excess humidity

 because it will promote fungus which causes disease.



                                              HARVEST



 Do this labor after the irrigation to eliminate weeds and soften the surface of the soil. The

 purpose of this is to remove and shred the hardened surface or crust that form after irrigation.

 This way it will facilitate aeration of the soil. The crops could be done with animals or tractor.




 ____________________________________________________________________________

 12                                             Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 18 of 103 Page ID
                                  #:1335




                                              IMAGE

                                       (Harvest and furrow)




                                            WEEDING



 Do weeding, either manually or with spade, to be free of weeds in the field during the first 45

 days. This way your pea crop will not have to share nutrients, luminosity, and also to avoid

 being a source for hosting plagues.




 ____________________________________________________________________________

 13                                           Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 19 of 103 Page ID
                                  #:1336


                                              PLAGUES

 Depending on the development of your pea crop, some plagues may develop. We will mention

 the most relevant ones.

 Earth worms or cutting worms



 These are insects that attack the crop from its germination to some days later. They live in the

 soil under the clumps. Their attacks are nocturnal, coming out to eat cutting plants at neck level.



 To control these worms you can do the following:

      ●   Good soil preparation, with good irrigation of crushings and deep plowing.

      ●   Disinfecting of your seeds.

      ●   If you cannot avoid the presence of these worms, you must do chemical control after

          proper evaluation. Sometimes it is enough to irrigate before schedule or irrigation testing.

      ●   The chemical control can be done with Vencetho or Orthene: 250 grams cylinder of 200

          liters of water. Apply at near the plant in jet bursts, with adherent. You can also use

          Sevin 85 PS, using 500 to 600 grams per cylinder of 200 liters of water.




 ____________________________________________________________________________

 14                                             Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 20 of 103 Page ID
                                  #:1337




 Miner Fly

 Plague of financial relevance especially at the Canete valley, where susceptible crops to this

 plague like potatoes, tomato, bean. This fly’s attack starts at emergence of plant up to 45 days

 after its sowing. This plague reduces pea production in the area.



 The miner fly damage by the serpentine tunnels on the leaves. It appears upon germination and

 it is prolonged in all its vegetative state.



 The control of this miner fly is quite difficult, when the intensity of attack makes it necessary. The

 fly is frequently resistant to pesticides, however, the use of cyromazine is recommended to

 control this insect.



 Apply preventative control with Tamarn at 0,3 percent, you can also use Ripcord at 0,1 percent ,

 or 600 cubic centimeters per cylinder of 200 liters of water .



 Aphis (plant lice)



 It attaches on leaves, new stems, sprouts and pods, extracting the savia and simultaneously

 depositing its toxic saliva. This causes the withering of the plant. It is a secondary plague in the

 area.



 ____________________________________________________________________________

 15                                             Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 21 of 103 Page ID
                                  #:1338


 Its natural control forms are predators, like the ladybug or “crisopas”.

 Its cultural control, it is prevented by making opportunistic risks.

 If attack persists apply pesticides.




                                                 [IMAGE]




 Clover mites

 Very small in size, its length is of half a millimeter.




 ____________________________________________________________________________

 16                                               Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 22 of 103 Page ID
                                  #:1339




 The attack of this parasite causes leaves to become yellowish, causing its fall during severe

 attacks.



 It is an occasional plague in the area, which shows up at times and at the end of harvest.



 It is recommended that plants do not go long without irrigation. Water regularly.



 If you apply chemical products, use Kelthane, at a dosage of 200 cubic centimeters per cylinder

 of 200 liters. You can also use Comite, at a dosage of 600 cubic centimeter per cylinder of 200

 liters.



                                              DISEASES



 There are two diseases of greater relevance in the area, sucker fungi.



 Sucker Fungi

 Disease produced by fungus that attacks the plants, before and after sprouting from the soil. It

 causes death by strangulation at plant’s neck level.



 Its preventive control is thru disinfection of seeds.



 ____________________________________________________________________________

 17                                             Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 23 of 103 Page ID
                                  #:1340


 If bad disinfection occured, Rhizolex can be applied, powder fungicide at 0,4 percent meaning,

 800 grams per 200 liter cylinder.



 OIDIUM



 Common disease in the area, caused by fungus. It is manifested by white powdery colored

 stains on the leaves and pods of the plant.



 The chemical control is performed with fungicides like Bayleton powder (can be wet) at 25

 percent or Sulfodene (can we wet) at 95 percent. Use 500 grams per cylinder of 200 liters of

 water.



                                                 CROP



 The harvest is the final process of the agricultural process. It comprises a combination of

 operations whose objective is to collect the products.



 In the harvesting of the pea, collect crop in green grain, because the market demands it. In

 order to harvest, keep in mind the following:



      ●   The pods should have a green color and the grain must be completely developed. Take

          pod out by hand and place in basket or sac. Then

 ____________________________________________________________________________

 18                                              Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 24 of 103 Page ID
                                  #:1341


 Pile them together, in mesh sacs, for aeration and so no rotting occurs. This way they can be

 transported for commercialization.



      ●   The pods that have changed colors from green to light green or yellow, leave to do dry

          crop.

 In order to do a dry crop, do the startup labor, make rows, plow and ventilate:



      ●   Pull out dry plants and gather them in the field.

      ●   Transport the harvested crop to a special area called <<era>> where you will thresh

          crop.

      ●   Thresh after the material has reached a humidity level of 14 to 15 percent. The grains

          should be harder when plants are pulled out.

      ●   Remove the grains from the straw, by hand or by threshing machine.

      ●   The ventilation consists in separating the impurities from the grains, with the purpose of

          having clean grains.




 ____________________________________________________________________________

 19                                             Green Pea harvest in the Sur Chico Valleys
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 25 of 103 Page ID
                                  #:1342




 FARMER FRIEND



    ●   Prepare well your field.

    ●   Sow in proper season.

    ●   Disinfect your seed.

    ●   Irrigitate in proper season.

    ●   Control plagues and diseases.

    ●   Harvest when pods and grains are ready.
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 26 of 103 Page ID
                                  #:1343
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 27 of 103 Page ID
                                  #:1344
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 28 of 103 Page ID
                                  #:1345
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 29 of 103 Page ID
                                  #:1346
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 30 of 103 Page ID
                                  #:1347
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 31 of 103 Page ID
                                  #:1348
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 32 of 103 Page ID
                                  #:1349
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 33 of 103 Page ID
                                  #:1350
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 34 of 103 Page ID
                                  #:1351
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 35 of 103 Page ID
                                  #:1352
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 36 of 103 Page ID
                                  #:1353
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 37 of 103 Page ID
                                  #:1354
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 38 of 103 Page ID
                                  #:1355




                    Exhibit “B”
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 39 of 103 Page ID
                                  #:1356


                         MINISTRY OF AGRICULTURE
                                   INIA
         NATIONAL INSTITUTE OF RESEARCH AND AGRARIAN EXTENSION


    INTEGRATED MANAGEMENT OF RADICULAR
                     ROTTING OF
  PEAS (​Pisum sativum) ​IN THE CENTRAL VALLEY OF
                          PERU




                                   [IMAGE]




                                 LIMA-PERU
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 40 of 103 Page ID
                                  #:1357


           NATIONAL INSTITUTE OF RESEARCH AND AGRARIAN EXTENSION

                    HEADQUARTERS OF AGRARIAN RESEARCH

             EXPERIMENTAL AGRARIAN STATION SANTA ANA HUANCAYO




    INTEGRATED MANAGEMENT OF RADICULAR
                     ROTTING OF
  PEAS (​Pisum sativum) ​IN THE CENTRAL VALLEY OF
                          PERU


                                   Elder Ofelia Pinillos Monge, Engineer




 Series                                                             Lima-Peru
 Booklet No. 2-04                                                October, 2004
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 41 of 103 Page ID
                                  #:1358




                                          PRESENTATION

 The pea (​Pisum Sativum L.​), is one of the most important components in the nutritional diet of
 rural and urban populations with limited resources of the central valley, for its high protein
 content, between 22 to 25% carbohydrates, vitamins and mineral salts in its grains.

 In the central valley, It is harvested in different agro-ecological areas and microclimates. This
 crop meets a very important role within the Integrated Management of Plagues from the
 different crops: it is present in the crop-rotation, incorporating atmospheric nitrogen and acting
 as an improvement agent of the agricultural soil.

 During the last campaigns, there has a been a decrease in the yield of this crop, mainly for
 incidents of ​radicular rotting, ​disease that presents itself during any stage of the phenological
 development of the plant. Mainly due to the deficiency in agronomic management , a shortage
 of quality seeds and soils that are completely infected by fungi which cause the disease.

 This publication describes the symptoms, the causing agent, ways of dissemination and the
 integrated management of the radicular rotting of the pea crop with the purpose of diminishing
 the incidents of this disease, improve the yield, quality and profitability in the production of the
 crop, in favor of small scale farmers.
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 42 of 103 Page ID
                                  #:1359




                                                               INDEX

   I.     INTRODUCTION………………………………………………………………………… 7
  II.     RADICULAR ROTTING…………………………………………………………………. 8

          2.1       Generalities……………………………………………………………………….8
          2.2       Symptoms…………………………………………………………………………8
          2.3       Fungus causing disease………………………………………………………... 9
          2.4       Dissemination …………………………………………………………………….9



  III.    INTEGRATED MANAGEMENT OF RADICULAR ROTTING………………………...10

    3.1 Tasks to do before sowing…………………………………………………………………10
        3.1.1 Crop-rotation……. …………………………………………………………………10
        3.1.2 Soil…………………………………………………………………………………...10
        3.1.3 Picking and preparation of field…………………………………………………...10
        3.1.4 Fertilization…………………………………………………………………………..11
        3.1.5 Preparation of field………………………………………………………………….11
        3.1.6 Obtaining a quality seed…………………………………………………………...12

   3.2 Tasks to perform in the sowing and development of crop……………………………….12
       3.2.1 Sowing season………………………………………………………………………12
       3.2.2 Crop density………………………………………………………………………….13
       3.2.3 Type of sow…………………………………………………………………………..13
       3.2.4 Irrigation………………………………………………………………………………13
       3.2.5. (illegible)............................................................................................................14
       3.2.6 utilization of tolerant and resistant varieties………………………………………14
       3.2.7 Chemical control……………………………………………………………………..15

  IV. BIBLIOGRAPHY………………………………………………………………………………...16
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 43 of 103 Page ID
                                  #:1360




                                           I.   INTRODUCTION




 The radicular rotting complex is a very important disease in the pea crop, caused mainly by the
 fungi in the soil (illegible), this disease presents itself in all (illegible) development of its crop,
 causing irreparable damage. The severe damage of the disease causes the death of the plant
 and as a consequence, low yield and low quality of the pods and grains.

 This disease usually presents itself by the interaction of three soil fungi ( illegible), these fungi
 are (illegible) and act in conjunction and affecting different crops.

 This pamphlet is at the disposition of small scale farmers with the goal of contributing to
 integrating control (illegible) that will result in greater yield and better quality of the crop.
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 44 of 103 Page ID
                                  #:1361




 8                       Integrated Control of the Radicular Rotting in the Pea Crop
 ____________________________________________________________________________



                                 II.     RADICULAR ROTTING

 2.1    GENERAL OUTLINE

 The fungi responsible for this disease are polyphagous; meaning, the attack a great number of
 plants that belong to totally different species. The damage caused are mainly rotting of the stem
 and root and, as a consequence, the death of the plant.

 2.2.   SYMPTOMS

 The symptoms present themselves in the main roots of the young plants. They first show a
 slightly red stain, that later becomes dark red or purple extending itself until it covers more or
 less the main root and the surrounding stem area that is beneath the surface of the soil, or there
 could also appear streaks that extend on the surface of it (picture1).There are lengthwise cracks
 over the root.

 In general, the plant’s growth is delayed and when the weather is dry the leaves could turn
 yellow and even detach from the plant. Afterwards, these infected plants drop and die;
 sometimes without signs of withering.




 Photo 1. Symptoms in the plant’s roots.
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 45 of 103 Page ID
                                  #:1362




 Integrated Control of the Radicular Rotting in the Pea Crop            9
 ____________________________________________________________________________

 DISEASE CAUSING FUNGI

 The radicular rotting in the pea crop are produced by fungi variety, Fusarium, Rhizoctonia and
 Phylum. The young roots are invaded by the fungi, soften and swell up and after that the cortical
 necrosis is produced.

 Once the root and stem are invaded, the conducting vessels and the cells get clogged and does
 not allow the nutrients to circulate towards the plant and wither it.

 [Image]

 Figure 1. Lengthened structures in the shape of plantain of the ​fusarium ​fungi that can be
 seen thru a microscope.

 DISSEMINATION

 The fungi is introduced in new fields mainly for the following reasons:

    ●   Use of infected seed.
    ●   Continues sowing year after year (monosowing) benefits the fungi to persist.
    ●   Water is a conduit of the inoculate and can contaminate the soil during irrigation process.
    ●   Fungi spreads thru wind or it is carried thru the agricultural tools. These factors interfere
        in the dissemination of the fungi that comes from the infested soil.
    ●   The fungi that causes radicular rotting in the pea crop is ​Fusarium solani,​ and it lives in
        the soil in states of chlamydospore or saprophytic.
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 46 of 103 Page ID
                                  #:1363




 10                      Integrated Control of the Radicular Rotting in the Pea Crop
 ____________________________________________________________________________

 III.   INTEGRATED MANAGEMENT OF RADICULAR ROTTING

 In order to make an integrated management of ​radicular rotting, ​as it pertains to the pea crop,
 it is necessary to use a series of handling practices of the crop geared towards diminishing the
 effects of the disease, including the use of resistant varieties and as an emergency measure,
 the use of pesticides.

 3.1    Tasks to do before sowing

        3.1.1   Crop-rotation

        It is convenient to avoid single crop farming. The repetitive cropping year after year,
        contributes to the increase of diseases and plagues and as a consequence produces
        low yields, diminishes the quality and quantity of the product, Repeat sowing of same
        crop after 3 to 4 years.

        3.1.2   Soil

                The pea crop requires soil that has good structure, deep and good drainage; rich
                in digestible nutrients and preferably slightly acidic to neutral. Best results are
                obtained in soil with good drainage that guarantees a good aeration and
                sufficient retention capacity and gathering of rain water.

        3.1.3   Choosing and preparing the soil

                For the sowing of this crop, it is necessary to make a good soil selection. It
                should be well drained, with a high content of organic matter and a moderate
                slope,
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 47 of 103 Page ID
                                  #:1364




 Integrated Control of the Radicular Rotting in the Pea Crop            11
 ____________________________________________________________________________

              Where the excess rain could drain, without causing erosion, nor puddling which
              favors the presence of diseases, mainly r​adicular rotting.

      3.1.4   Fertilization

              In its initial state, the pea plant should absorb nitrogen. It requires phosphorus for
              its growth and yield of the crop. It must be kept in mind that fertilization, if it has
              an excess in nitrogen, it does not contribute to the good yield of the plant, on the
              contrary, it benefits the degrowth of the plant.

      3.1.5   Preparation of the soil

              This task is very important, this way the existing fungi could be eliminated from
              the soil (picture 2). It should be done way ahead of the sowing, at least twice by
              plowing the land and with the help of the sun and rain, we will eliminate the
              rotting of the rest of the crop which is the focus of the infection and the structures
              in the ceasing of the disease that are normally found in the agricultural soil.




      Picture 2. ​ Preparation of the land
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 48 of 103 Page ID
                                  #:1365




 12                      Integrated Control of the Radicular Rotting in the Pea Crop
 ____________________________________________________________________________

 3.1.6     Obtaining a high quality seed

           This aspect is really important, since 50% of the crop is based in the use of a high quality
           seed, for that, keep in mind the following:

       ●   The surface of the grain should not be damaged nor have stains.
       ●   The origin of the seed is important, preferably, it should be obtained from a company that
           offers a guarantee of the product.




 Photo 3. The seeds should be uniform in size, color, according to the variety. It should be
 free of foreign materials and show no damage from insects.

 3.2       TASKS TO DO DURING THE SOWING AND GROWING OF THE CROP

           3.2.1. Sowing season
                  The pea crop responds favorably in mild to cold climates with a good adaptation
                  to periods of low temperature, during the germination and the first phases of the
                  plant. During the months of frequent rain, between the months of January to
                  March, there is an increase in the incidents of radicular rotting. It is
                  recommended the sowing period from the months of October to January for
                  green grain crop and from July to November for the dry grain crop.
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 49 of 103 Page ID
                                  #:1366




 Integrated Control of the Radicular Rotting in the Pea Crop            13
 ____________________________________________________________________________



      3.2.2   Crop density
              High densities benefit the attack of diseases, because they develop a
              microclimate, that facilitates the proliferation of the soil fungi. The recommended
              density for the sown varieties in the central valley is of 60 kg/ha with a direct
              stream (Remate, Usui and Midori Usui). The distancing between furrows is of .80
              to 1.00 m.




      3.2.3   Type of seed sowing
              The seed sowing should be preferably done, in the rib of the furrow or loin of the
              furrow (picture 4). This system will facilitate the irrigation of the crop and the
              incidence of radicular rotting will decrease since the rootlet of the plants will not
              be in direct contact with the water irrigation.



      Picture 4. Crop above the loin of furrow

      3.2.4   Irrigation
              The managing of the irrigation system is very important for disease control. The
              crop does not require too much water. In rainy seasons, it should only be watered
              if necessary. The best results for the prevention of radicular rotting occur at a risk
              frequency of every 20 days, being careful not to do heavy irrigation (gravity
              irrigation).
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 50 of 103 Page ID
                                  #:1367




 14                      Integrated Control of the Radicular Rotting in the Pea Crop
 ____________________________________________________________________________

 In drought season, between the months of July and October, the irrigation of 4 days and in two
 hour slots are the most recommended for disease control ( using drip irrigation system).

 Picture 5. Drip Irrigation of 4 days in 2 hour slots for disease control

 3.2.5   Weed control

 Weed control is important, since they influence greatly in yield measures. It can cause the total
 loss of the output. The weed competes with the pea for light, water and nutrients. The
 competition for light is probably the most important aspect for the development of the crop. Also,
 the presence of weeds in the crop benefits the occurrence of different diseases, they act as
 hosts and source of inoculation.

 3.2.6   Use of tolerant or resistant varieties

 It is always important to know the main characteristics of the pea crop varieties, in order to sow
 those that are tolerant or resistant to disease. According to the labor performed in the
 agricultural fields and in different ecosystems, it could be stated that the Usui variety is tolerant
 to the radicular rotting, semi tolerant to the Midori Usui and susceptible to the Remate variety.

 3.2.7 Chemical control
 This is an important practice in the integrated control of radicular rotting. In the sowing process,
 it is important to disinfect the seed with products have a base of Carboxin + Captan (​Vitavax) ​or
 Captan +Benomyl + Diazinon (​Disinfect). ​Likewise, in not so severe attacks or as a
 preventative measure, an application of same products could be done to the neck of the plant’s
 root; or apply Pentacloronitrobencene, this product benefits the formation of new hypocotyl and
 rootlet in plants.
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 51 of 103 Page ID
                                  #:1368




 15                      Integrated Control of the Radicular Rotting in the Pea Crop
 ____________________________________________________________________________

                                    IV. BIBLIOGRAPHY

    ●   Arevalo Vela Carlos. 1995. ​TUTORES EN EL CULTIVO DE ARVEJA.
              Pamphlet INIA- Proyecto (illegible)

    ●   Centeno Cevallos Jose. 2000. ​FRECUENCIA DE RIESGOS EN LA INCIDENCIA DE
        PUDRICION RADICULAR EN TRES VARIEDADES DE ARVEJA. Thesis U.N.O.P.

    ●   Hagedorn Donald J. 1984.​ COMPENDIUM OF PEA DISEASES. Printed by The
        American Phytonatomical Society. Minnesota U.S.A.

    ●   Hooker W. J. 1980 ​COMPENDIUM DE ENFERMEDADES DE LA PAPA. Centro
        internacional de la papa.

    ●   INTA. ARGENTINA. ​RECOMENDACIONES PRACTICAS PARA EL CULTIVO DE
        ARVEJA. Resumen Estación Experimental (illegible) San Pedro de la Provincia de
        Buenos Aires- Argentina​.

    ●   Lorente Herrera Juan B. ​BIBLIOTECA DE LA AGRICULTURA
              Impreso por IMIGE, INDUSTRIA GRAFICA.
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 52 of 103 Page ID
                                  #:1369
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 53 of 103 Page ID
                                  #:1370
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 54 of 103 Page ID
                                  #:1371
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 55 of 103 Page ID
                                  #:1372
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 56 of 103 Page ID
                                  #:1373
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 57 of 103 Page ID
                                  #:1374
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 58 of 103 Page ID
                                  #:1375
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 59 of 103 Page ID
                                  #:1376
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 60 of 103 Page ID
                                  #:1377
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 61 of 103 Page ID
                                  #:1378
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 62 of 103 Page ID
                                  #:1379




                    Exhibit “C”
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 63 of 103 Page ID
                                  #:1380
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 64 of 103 Page ID
                                  #:1381
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 65 of 103 Page ID
                                  #:1382
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 66 of 103 Page ID
                                  #:1383
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 67 of 103 Page ID
                                  #:1384
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 68 of 103 Page ID
                                  #:1385
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 69 of 103 Page ID
                                  #:1386
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 70 of 103 Page ID
                                  #:1387
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 71 of 103 Page ID
                                  #:1388
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 72 of 103 Page ID
                                  #:1389
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 73 of 103 Page ID
                                  #:1390
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 74 of 103 Page ID
                                  #:1391
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 75 of 103 Page ID
                                  #:1392
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 76 of 103 Page ID
                                  #:1393
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 77 of 103 Page ID
                                  #:1394
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 78 of 103 Page ID
                                  #:1395
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 79 of 103 Page ID
                                  #:1396
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 80 of 103 Page ID
                                  #:1397
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 81 of 103 Page ID
                                  #:1398
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 82 of 103 Page ID
                                  #:1399
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 83 of 103 Page ID
                                  #:1400
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 84 of 103 Page ID
                                  #:1401
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 85 of 103 Page ID
                                  #:1402
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 86 of 103 Page ID
                                  #:1403
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 87 of 103 Page ID
                                  #:1404
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 88 of 103 Page ID
                                  #:1405
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 89 of 103 Page ID
                                  #:1406
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 90 of 103 Page ID
                                  #:1407
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 91 of 103 Page ID
                                  #:1408
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 92 of 103 Page ID
                                  #:1409
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 93 of 103 Page ID
                                  #:1410
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 94 of 103 Page ID
                                  #:1411
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 95 of 103 Page ID
                                  #:1412
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 96 of 103 Page ID
                                  #:1413
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 97 of 103 Page ID
                                  #:1414
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 98 of 103 Page ID
                                  #:1415
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 99 of 103 Page ID
                                  #:1416
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 100 of 103 Page ID
                                   #:1417
Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 101 of 103 Page ID
                                   #:1418
     Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 102 of 103 Page ID
                                        #:1419


1
                                       PROOF OF SERVICE
2     STATE OF CALIFORNIA, COUNTY OF ORANGE
3           I am employed in the County of Orange, State of California. I am over the age of
4
      18 and not a party to the within action. My business address is: HORTON,
      OBERRECHT, KIRKPATRICK & MARTHA, 3 Park Plaza, Suite 350, Irvine,
5     California 92614.
6
            On November 15, 2019, I served the foregoing document described as: Corona
7     Seeds, Inc.’s Request For Judicial Notice, on all interested parties in this action by
      placing a true copy thereof enclosed in sealed envelopes addressed as stated on the
8     attached service list:
9     [ ] BY MAIL – I deposited such envelope in the mail at Irvine, California. The
10
      envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
      firm’s practice of collection and processing correspondence for mailing. Under that
11    practice it would be deposited with the U.S. Postal Service on that same day with
12
      postage thereon fully prepaid at Irvine, California in the ordinary course of business. I
      am aware that on motion of the party served, service is presumed invalid if postal
13    cancellation date or postage meter date is more than (1) day after the date of deposit for
14
      mailing in affidavit.

15    [ X ] BY ELECTRONIC TRANSMISSION – I transmitted a PDF version of this
16
      document by electronic mail to the party(s) identified on the attached service list using
      the e-mail address(es) indicated.
17

18    [ ] BY OVERNIGHT DELIVERY – I deposited such envelope for collection and
      delivery by Federal Express with delivery fees paid or provided for in accordance with
19    ordinary business practices. I am “readily familiar” with the firm’s practice of collection
20    and processing packages for overnight delivery by Federal Express. They are deposited
      with a facility regularly maintained by Federal Express for receipt on the same day in the
21    ordinary course of business.
22
      [ X ] (Federal) I declare that I am employed in the office of a member of the bar of
23    this Court at whose direction the service was made.
24
            Executed on November 15, 2019, at Irvine, California.
25

26

27

28
                                                        Crystal Thompson
                                                   3
                         CORONA SEEDS, INC.’S REQUEST FOR JUDICIAL NOTICE
     Case 2:17-cv-08220-DMG-SK Document 76-3 Filed 11/15/19 Page 103 of 103 Page ID
                                        #:1420


1
                                         SERVICE LIST
2
      Agricola Cuyuma SA v. Corona Seeds, Inc., et al.
3
      United States District Court Central District of California: 2:17-cv-8220 DMG (SKx)
4
       Panda Kroll, Esq.                             Co-Counsel for Defendant Corona
5
       Law Offices of Panda Kroll                    Seeds, Inc.
6      5999-B Ridgeview Street
       Camarillo, CA 93012
7
       Phone: (805) 764-0315; Fax: (805) 764-0339
8      Email: pkroll@pandakrollesq.com
       Bruce Alan Finck, Esq.                        Counsel for Defendant Corona Seeds,
9
       BENTON, ORR, DUVAL &                          Inc.
10     BUCKINGHAM
       39 N. California Street
11
       Ventura, CA 93001
12     Phone: (805) 648-5111; Fax: (805) 648-7218
       Email: bfinck@bentonorr.com
13
       Brian Nomi, Esq.                              Co-Counsel for Plaintiffs Agricola
14     Law Office of Brian Nomi                      Cuyuma SA and Corporacion Agricola
       215 E. Daily Drive, Suite 28                  Vinasol S.A.C.
15
       Camarillo, CA 93010
16     Phone: (805) 444-5960
       Fax: (805) 357-5333
17
       Email: briannomi@yahoo.com
18     Eduardo Ayala Maura, Esq.                     Co-Counsel for Plaintiffs Agricola
       Ayala Law P.A.                                Cuyuma SA and Corporacion Agricola
19
       1390 Brickell Avenue, Suite 335               Vinasol S.A.C.
20     Miami, FL 33131
21
       Phone: (305) 570-2208
       Fax: (305) 305-7206
22     Email: eayala@ayalalawpa.com
23
       Dale Dorfmeier, Esq.                          Counsel for Crites Seed, Inc.
       PETRIE, LEATH, LARRIVEE &
24     O’ROURKE, LLP
25
       6051 N. Fresno Street, Suite 110
       Fresno, CA 93710
26     Tel: (559) 498-6522
27
       Email: ddorfmeier@pllolegal.com

28
                                                 4
                        CORONA SEEDS, INC.’S REQUEST FOR JUDICIAL NOTICE
